Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
	The examiner does not find an article by Pietrzak et al (A flexible-does dispenser for immediate and extended release 3D printed tablets; European Journal of Pharmaceutics and Biopharmaceutics; 96 (2015), PP 380-387) listed in the PTO-1449 filed on September 24, 2018 and thus submission of the copy is suggested for completion of the record.  In mean time, the examiner founds an abstract of the article which is enclosed.

    SPECIFICATION OBJECTION
It deemed that the recited “FIG. 1 is result data of an elution test in Test example” in line 1 of [0019] of specification is incomplete in view of lines 2-3 of [0019].  In other words, a particular example number and a sentence ending period is missing.
The same issue is present for FIG. 4, FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10 and FIG. 11.

				CLAIM OBJECTION
The recited ‘type” of claims 1, 13 and 14 and “kinds” of claim 4-8 are objected and deletion is suggested since they do not add any particular limitation and since claims are clear without them.
REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited copolymers RS and E are indefinite since a nature of the RS and E is unclear.  It deemed that copolymers RS and E is a part of the brand names/trade names (i.e. Eudragit RS and E) as taught by the abstract of the enclosed article by Pietrzak et al.  Thus, recitations of broad copolymers with a part of the brand names/trade names for particular copolymers would be confusing and indefinite.  Deletion of the RS and E is suggested since use of the brand names/trade names in claims is generally considered improper.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zeidler et al (US 6,187,342).
Note that an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, whether claimed three dimensional molded object is obtained by 3D printing method or not would be immaterial as long as the object comprises the recited components of claim 1.
Zeidler et al teach solid drug dosage forms comprising an active agent, 24 wt.% of polyvinylpyrrolidone (water-soluble polymer) and 41.5 wt.% of isomalt (water soluble sugar alcohol) and hydrogenated castor oil (plasticizer) in example 8 in which release of 96.7% of the active ingredient after 30 min. is further taught.  Examples 5 and 6 utilizing lecithin would meet the invention since the lecithin is fatty acid fat (plasticizer).  
Although example 1 taught as a comparative example, a composition comprising an active agent, 40 wt.% of polyvinylpyrrolidone (water-soluble polymer) and 28.33 wt.% 
Thus, the instant invention lacks novelty.

Claims 1-11 and 14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zeidler et al (US 6,187,342) in view of Hall et al (US 2011/0236465 A1) or abstract of Pietrzak et al (A flexible-does dispenser for immediate and extended release 3D printed tablets; European Journal of Pharmaceutics and Biopharmaceutics; 96 (2015), PP 380-387).
The instant claims 6-8 further recite other water-soluble polymers over Zeidler et al discussed above. 
Hall et al teach various water-soluble polymers useful for obtaining drugs in [0013] in which polyalkylene oxides and polyvinyl alcohol are taught.  Hall et al teach optional plasticizer in [0032].
The abstract of Pietrzak et al teaches tablets obtained by Fused Deposition Modelling (FDM) 3D printing of a composition comprising methacrylic polymers (Eudragit RL, RS and E).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known water-soluble polymers for obtaining drugs taught by Hall et al or Pietrzak et al in Zeidler et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeidler et al (US 6,187,342) in view of Sastry et al (recent technological advances in oral drug delivery – a review; Pharm. Science and Technology Today, Elsevier Trends Journals; April 1, 2000, Vol. 3, No. 4, PP 138-145) and Herr et al (US 2016/0066601 A1).
The instant claims 12 and 13 further recite a ring-shaped solid object and a filament, respectively, over Zeidler et al.
Sastry et al teach oral fast-dispensing dosage forms obtained by three-dimensional printing (3DP) tablet manufacture at the right column of page 138 and pages 141-142.  Cylindrical donut configuration taught at top of the left column of the page 142 would meet the recited ring-shaped solid object of claim 12.  Sastry et al also teach floss form comprising a polysaccharide (water soluble polymer), an active agent with other standard tableting excipients such as lubricants and sweeteners at the right column of the page 141 would meet the recited filament, of claim 13.
Herr et al teach an edible 3D printer filament obtained from a composition comprising an active ingredient, polyvinylpyrrolidone (water-soluble polymer), plasticizer and 3D-printed object in any shape in abstract, [0016], [0037] and claims.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the ring-shaped solid object obtained by the three-dimensional printing (3DP) tablet manufacture and a filament taught by Sastry et al and  Zeidler et al since Zeidler et al teach various forms at col. 4, lines 13-18 and since the Cylindrical donut configuration obtained by the three-dimensional printing (3DP) tablet manufacture as well the floss (filament) is one of the well-known forms of drugs/medicines as taught by Sastry et al and Herr et al absent showing otherwise.

Claims 1-14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al (US 2016/0066601 A1) in view of Zeidler et al (US 6,187,342) and Sastry et al (recent technological advances in oral drug delivery – a review; Pharm. Science and Technology Today, Elsevier Trends Journals; April 1, 2000, Vol. 3, No. 4, PP 138-145).
Herr et al teach an edible 3D printer filament obtained from a composition comprising an active ingredient, polyvinylpyrrolidone (water-soluble polymer), plasticizer and 3D-printed object in any shape in abstract, [0016], [0037] and claims.  Herr et al teach other excipient ingredients for improving odor, taste or medicinal benefits in [0021].
 The instant invention further recites sugars (sweeteners) over Herr et al.
Utilization of various sugars (sweeteners) for drugs/medicines is well-known in the art.
 Zeidler et al teach solid drug dosage forms comprising isomalt as well as mannitol as discussed above. 
	Sastry et al teach other standard tableting excipients such as lubricants and sweeteners at the right column of the page 141 and sugars are one of the well-known 
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the well-known various sugars (sweeteners) for drugs/medicines taught by Zeidler et al and Sastry et al in the composition of Herr et al in order to improve at least the taste and further to obtain the ring-shaped solid object obtained by the three-dimensional printing (3DP) tablet manufacture taught by Sastry et   al thereof since Herr et al teach an edible 3D printer filament and 3D-printed object in any shape thereof absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	Further as to the recited elution rate of claims 2 and 11 and amounts of claims 9 and 10: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Also, Zeidler et al teach the recited elution rate and amounts as discussed above page 4 and thus a modification to amounts of the composition of Herr et al in order to have the recited elution rate would be obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






THY/May 14, 2021                                            /TAE H YOON/                                                                          Primary Examiner, Art Unit 1762